Title: From Benjamin Franklin to Lafayette, 9 December 1780
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, Dec. 9. 1780.
I received your very kind Letter of the 9th of october, dated at the light Camp on Passaic River. It is the only One of yours that has yet come to my Hands. I lament with you the Circumstances that prevented the placing a Stronger naval Force in North America last Summer, and the Consequences of that failure; But am neverthless very sensible of the Advantages that attended the arrival of that we have. The Minister you Left in the marine Departement here, is since changed; but the good Disposition of the Court towards us remain the same. The faults Common Fame ascribes to him, are that he spent too much Money on his Fleet, and that to little was done by it. I hope his Successor will furnish you the addition you wish for.
There has been a kind of Fatality attending the affair of sending out the Cloathing. A Number of unforeseen & unaccountable Accidents have delay’d and prevented it from time to time. Part of it is however at length gone; and the Rest in a fair Way of going soon, with the Arms, Powder, &c. You may depend on my procuring and forwarding all I can, that is necessary for the Operations of our Army.
I congratulate you on the Escape from arnold’s Treachery. His Character is in the Sight of all Europe already on the Gibbet & will hang there in Chains for Ages.
I wish you had been more particular relating to the Plan you mention of the Eastern States; as I do not fully understand it.
You being now upon the Spot can easily obtain & send me all the authenticated Accounts of the Enemies Barbarity that are necessary for our Little Book, or What is better get some body there to write it, & send me a Copy that I may adapt the Cuts to it. I have found an excellent Engraver for the Purpose.
My best Wishes always attend you, being with the most perfect Esteem and affection, Dear Sir, Your &c

P.S. My Grandson presents his Respects.
M. Le Marquis de La Fayette.

